      Case 1:21-cv-00065-JRH-BKE Document 12 Filed 08/10/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


O'NEAL JOHNSON,

              Plaintiff,

                                                          CV 121-065


BURKE COUNTY DETENTION CENTER,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 11.) The Magistrate Judge recommended dismissing Plaintiffs complaint because the
named Defendant, Burke County Detention Center, was an improper party to sue. While

Plaintiff does not explicitly state as much, it appears he may want to amend the complaint to

substitute Burke County as the defendant as the "employer" of the staff at the Burke County

Detention Center. Such a substitution would still fail to state a claim upon which relief can

be granted.

       To impose § 1983 liability on a county. Plaintiff must show (1) his constitutional rights

were violated;(2)the county had a custom or policy constituting deliberate indifference to that

constitutional right, and (3) a county policy or custom caused the violation.     McDowell v.

Brown. 392 F.3d 1283, 1289 (11th Cir. 2004). Plaintiff makes no showing of any such Burke

County custom or policy. Accordingly, the Court ADOPTS the Report and Recommendation

of the Magistrate Judge as its opinion, OVERRULES Plaintiffs objections, DISMISSES
      Case 1:21-cv-00065-JRH-BKE Document 12 Filed 08/10/21 Page 2 of 2



Plaintiffs complaint for failure to state a claim upon which relief may be granted, and

CLOSES this civil action.


       SO ORDERED this _y^day of August,2021, at Augusta, Georgia.

                                                                     IIEF JUDGE
                                               UNITED/STATES DISTRICT COURT
                                                       <RN DISTRICT OF GEORGIA
